DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1. The following is a Final Office Action in response to applicant’s arguments filed on September 3, 2021

Claims 34 is cancelled
Claims 16, 21, 23, 25, 35, 36, 38, and 39 are amended
Claims 16, 17, 21-23, 25, 28-33, and 35-39 are pending



Response to Arguments
1.) Applicant’s amendment to claim 16 filed on 9/3/2021 regarding “wherein the user interface application is further configured to display, on the second mobile device, a notification of an alarm related to an occurrence of a critical event, wherein the occurrence of the critical event was not communicated to the user interface application directly by the sensor interface application, and wherein the user interface application independently monitors for the occurrence of the critical event” necessitated the new ground(s) of rejection presented in this Office action. Therefore, Applicant's arguments with respect to claims 17, 21-23, 25, 28-33, and 35-39 have been considered but are moot in view of the new ground(s) of rejection.  

Citation of Relevant Prior Art 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. US 2003/0131073, Lucovsky et al 7/10/2003, discloses a contact service that provides rules for permitting a user to access data information based on a user’s identification or role.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
1.) Claims 16, 17, 21, 29-33, and 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110191044, Stafford in view of US 20080246629, Tsui
(see US 20110191044, Stafford, para. 0071, 0072 and fig. 1B, where a 1st mobile device[120] is configured to receive analyte related data via an in vivo analyte sensor); 	communicating the data indicative of the analyte level from the sensor interface application to the user interface application on the second mobile device(see US 20110191044, Stafford, para. 0072 and fig. 1B, where a terminal[170, i.e. 2nd mobile device] is configured to receive analyte level information from a display device that is implicitly configured to display the analyte data using an analyte interface application);  	wherein the user interface application is further configured to display, on the second mobile device, a notification of an alarm related to an occurrence of a critical event, wherein the occurrence of the critical event was not communicated to the user interface application directly by the sensor interface application, and wherein the user interface application independently monitors for the occurrence of the critical event(see US 20110191044, Stafford, para. 0078 and figs. 1A, 1B, where a user interface of 2nd device[170] may independently receive an alarm of events communicated to a data processing module[160] without receiving information from the sensor interface application of the 1st device[120]);	Stafford does not teach wherein the user interface application is configured to display the data indicative of the analyte level based on the granted level of access, and wherein the user interface application is configured to display the data indicative of the analyte level based on the granted level of access, and(see US 20080246629, Tsui, para. 0044 and 0071, where access to health data by remote applications and services may be based on security levels[i.e. implicitly, via an interface], wherein the mobile device may be configured to display the data); 	granting a level of access, by the sensor interface application, to a user interface application on a second mobile device, wherein the level of access relates to data indicative of an analyte level sensed by the in vivo analyte sensor (see US 20080246629, Tsui, para. 0010 and 0044, where access to health data on a mobile device of a plurality of mobile devices by remote applications[e.g. interface application] may be based[i.e. determined] on security levels). 	 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Stafford with the teaching of Tsui because a user would have been motivated to use the preventative health care method, taught by Tsui, with the analyte measurements, taught by Stafford, in order to support a daily preventative healthcare system by automatically balance preventabilities against monetary costs and user’s quality of life (see Tsui, para. 0006)
In regards to claim 17, the combination of Stafford and Tsui teach the method of claim 16, wherein the second mobile device is a smart phone(see US 20110191044, Stafford, para. 0083, where a software algorithm used for data processing may be provided to a communication device such as a smart phone).
In regards to claim 21, the combination of Stafford and Tsui teach the method of claim 17. The combination of Stafford and Tsui do not teach wherein the first mobile device is configured to receive the analyte data from the sensor control device according to a Bluetooth protocol(see US 20110191044, Stafford, para. 0075, where a Bluetooth protocol may be used to communicate analyte information). 	In regards to claim 29, the combination of Stafford and Tsui teach the method of claim 16, wherein the notification of the alarm comprises displaying a warning related to the critical event on the display of the second mobile device(see US 20110191044, Stafford, para. 0069, where a display may be used for displaying an alarm state).
In regards to claim 30, the combination of Stafford and Tsui teach the method of claim 16, wherein the notification of the alarm comprises a visible notification(see US 20110191044, Stafford, para. 0080, where a display device displays alarm notifications)
In regards to claim 31, the combination of Stafford and Tsui teach the method of claim 16, wherein the notification of the alarm comprises an audible notification(see US 20110191044, Stafford, para. 0070, where an alarm notification may be audible).
(see US 20110191044, Stafford, para. 0070, where an alarm notification may be tactile).
In regards to claim 33, the combination of Stafford and Tsui teach the method of claim 32, wherein the tactile notification is a vibration(see US 20110191044, Stafford, para. 0070, where the display device may output vibrations).
In regards to claim 35, the combination of Stafford and Tsui teach the method of claim 16, further comprising restricting, by the sensor interface application, the data indicative of the analyte level communicated to the user interface application(see US 20080246629, Tsui, para. 0044, where a mobile device may segregate data based on security levels and may implicitly restrict access to data by remoted devices not having the required permissions for a given security level). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Stafford with the teaching of Tsui because a user would have been motivated to use the preventative health care method, taught by Tsui, with the analyte measurements, taught by Stafford, in order to support a daily preventative healthcare system by automatically balance preventabilities against monetary costs and user’s quality of life (see Tsui, para. 0006)
In regards to claim 36, the combination of Stafford and Tsui teach the method of claim 16, wherein the data indicative of the analyte communicated to the user interface application is a subset of the analyte data received from the sensor control device(see US 20080246629, Tsui, para. 0091, where a mobile device may analyze a subset of sensor data). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Stafford with the teaching of Tsui because a user would have been motivated to use the preventative health care method, taught by Tsui, with the analyte measurements, taught by Stafford, in order to support a daily preventative healthcare system by automatically balance preventabilities against monetary costs and user’s quality of life (see Tsui, para. 0006)
In regards to claim 37, the combination of Stafford and Tsui teach the method of claim 16, wherein the level of access includes an ability to display a type of data(see US 20080246629, Tsui, para. 0044 and 0071, where data may be segregated into outside data, alarm data, trend data[i.e. segregated into data type], wherein access to the data is based on security levels and wherein the data may be displayed on a graphical screen). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Stafford with the teaching of Tsui because a user would have been motivated to use the preventative health care method, taught by Tsui, with the analyte measurements, taught by Stafford, in order to support a daily preventative healthcare system by automatically balance preventabilities against monetary costs and user’s quality of life (see Tsui, para. 0006)
In regards to claim 38, the combination of Stafford and Tsui teach the method of claim 37, wherein the type of data is historical analyte data(see US 20110191044, Stafford, para. 0046, where analyte information may include historical analyte information).
In regards to claim 39, the combination of Stafford and Tsui teach the method of claim 37, wherein the type of data is current analyte data(see US 20110191044, Stafford, para. 0046, where analyte information may include current analyte information).
2.) Claims 22, 23, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110191044, Stafford in view of US 20080246629, Tsui in view of US 20080246629, Tsui and further in view of US 20110184265, Hayter
 	In regards to claim 22, the combination of Stafford and Tsui teach the method of claim 16. The combination of Stafford and Tsui do not teach wherein the user interface application, when executed by at least one processor of the second mobile device, causes the at least one processor to:process a user-initiated request for a current analyte measurement; andinform the sensor interface application that a sensor request needs to be performed 	However, Hayter teaches wherein the user interface application, when executed by at least one processor of the second mobile device, causes the at least one processor to: 	process a user-initiated request for a current analyte measurement (see US 20110184265, Hayter, para. 0014, where a user may send a command requesting an analyte measurement); and(see US 20110184265, Hayter, para. 0119, where a home screentype[i.e. interface application] may be configured to receive user input commands to present analyte information). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Stafford and Tsui with the teaching of Root because a user would have been motivated to improve the analyte monitoring experience by being able to control when the analyte measurements received from the in vivo system taught by the combination of Haran and Tsui.(see Hayter, para. 0006)
 In regards to claim 23, the combination of Haran, Tsui, and Hayter teach.the method of claim 22, wherein the sensor interface application, when executed by at least one processor of the first mobile device, causes the at least one processor to: 	generate the sensor request (see US 20110191044, Stafford, para. 0044, where a request command is generated for sensor analyte information); and  	cause the sensor request to be transmitted to the sensor control device(see US 20110191044, Stafford, para. 0044, where the generated request is transmitted). 	In regards to claim 28, the combination of Stafford and Tsui teach the method of claim 16. The combination of Stafford and Tsui do not teach wherein the critical event is a hypoglycemic event or a hyperglycemic event 	However, Hayter teaches wherein the critical event is a hypoglycemic event or a hyperglycemic event (see US 20110184265, Hayter, para. 0045, where an alarm system may warn of hyperglycemia). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Stafford and Tsui with the teaching of Root because a user would have been motivated to improve the analyte monitoring experience by being able to control when the analyte measurements received from the in vivo system taught by the combination of Haran and Tsui.(see Hayter, para. 0006)
3.) Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over US 20110191044, Stafford in view of US 20080246629, Tsui in view of US 20080246629, Tsui and further in view of US 20060258917, Burd
 	In regards to claim 25, the combination of Stafford and Tsui teach the method of claim 16. The combination of Hader and Tsui do not teach further comprising: receiving an indication, at the sensor interface application, that the level of access of the user interface application to the data indicative of the analyte level should be removed; and
removing the level of access of the user interface application to the data indicative of the analyte level  	However, Burd teaches further comprising: receiving an indication, at the sensor interface application, that the level of access of the user interface application to the data indicative of the analyte level should be removed (see US 20060258917, Burd, para. 0038, where the NAM device indicates that further access to the measurement functionality should be denied and disables any further measurements); and 	removing the level of access of the user interface application to the data indicative of the analyte level (see US 20060258917, Burd, fig. 5, steps 310 and 340, where a failed authorization may result in disabling of the analyte device from usage by the unauthorized user). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Stafford and Tsui with the teaching of Burd because a user would have been motivated by methods of enhancing a user’s diagnostic experience by providing a non-invasive method for monitoring a user’s analyte measurements (see Burd, para. 0008).


CONCLUSION

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LANE whose telephone number is (571)270-7469.  The examiner can normally be reached on 571 270 7469 from 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taghi Arani, can be reached on 571 272 3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/GREGORY A LANE/ Examiner, Art Unit 2438


.
/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438